Citation Nr: 0707956	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-14 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to an effective date earlier 
than February 14, 1994, for the grant of service connection 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to January 
1953 and from January 1954 to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDINGS OF FACT

1.  Entitlement to an effective date earlier than February 
14, 1994, for the grant of service connection for PTSD was 
denied by the Board in September 2002.

2.  As the effective date of a claim reopened after final 
adjudication may be no earlier than the date of receipt of 
claim, the date of claim to reopen the issue of entitlement 
to an earlier effective date post-dates the effective date 
already in effect.

3.  The current appeal does not involve an allegation that 
the September 2002 decision was the product of clear and 
unmistakable error.


CONCLUSION OF LAW

An effective date earlier than February 14,1994, for the 
award of service connection for PTSD is legally precluded. 38 
U.S.C.A. § 5110(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.400 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, provides for, among 
other things, notice and assistance to claimants under 
certain circumstances, when the law is dispositive as in the 
instant claim, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); VAOPGCPREC 2-2004.

Analysis

The record demonstrates that service connection for a 
psychiatric disability was initially denied by means of a 
November 1959 rating decision.  The RO determined that 
service connection was not warranted for a neuropsychiatric 
disorder.  The record, at that time, included the veteran's 
service medical records and post-service VA treatment 
records.  Service connection was denied for a 
neuropsychiatric disorder because there was no evidence of a 
psychiatric disorder in service and post-service VA treatment 
records revealed diagnosis of an emotionally unstable 
personality, which is precluded from service connection.  The 
veteran did not appeal this rating action.  

In February 1994, the veteran attempted to reopen his claim 
for service connection for a psychiatric disorder and also 
specifically submitted a claim of entitlement to service 
connection for PTSD.   By means of July 1995 and November 
1995 rating actions the RO held that new and material 
evidence had not been presented to warrant a reopening of the 
claim of entitlement to service connection for a nervous 
disorder.  In March 1996, however, the RO held that service 
connection was warranted for PTSD, effective February 14, 
1994, the date of claim.  The veteran appealed the effective 
date.

In September 2002 decision, the Board held that the veteran 
was not entitled to an effective date prior to February 14, 
1994, for the grant of service connection for PTSD.  The 
evidence of record at that time consisted of service medical 
records; post-service VA medical records; VA examination 
reports dated in march 1996 and June 1997; a January 1995 
regional office hearing transcript; a May 2002 Board hearing 
transcript; and two statements from VA treatment providers 
dated in May 2002 opining that the veteran began experiencing 
symptoms of PTSD while on active duty.  The Board found that 
the November 1959 rating decision was final. In so deciding, 
the Board determined that the veteran received the requisite 
notice of the decisions and notice of his appellate rights in 
each case, and that the veteran had failed to submit a timely 
notice disagreement with respect to the November 1959 rating 
action.  Applying the law to the facts, the Board concluded 
that the veteran did not warrant an earlier effective date.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In February 2003, the veteran filed a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims 
(Court).  The appeal, however, as untimely and the Court 
dismissed for lack of jurisdiction.  As such, the September 
2002 Board decision is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2006).

In July 2003, attempted to reopen his claim of entitlement to 
an earlier effective date.  In support of his claim, the 
veteran did not submit any new evidence.  He submitted 
duplicates of the May 2002 statements from the VA treatment 
providers.  Additionally, in August 2003, the veteran 
reported that aside from VA treatment records, he had no 
additional evidence to submit.  VA treatment records from May 
2002 were accordingly associated with the claims folder.  The 
veteran alleges that he is entitled to an earlier effective 
because his prior diagnosis of a personality disorder was 
actually a misdiagnosis of his current PTSD.

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, [VA] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a Board decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7104(b); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on a 
reopened claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. §§ 3.400, 
3.400(q)(1)(ii), 3.400(r).

The Board has determined that the veteran's July 2003 attempt 
to obtain an earlier effective date than that already 
assigned for the award of service connection for PTSD is 
legally precluded.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  The Court has held that final decisions cannot be 
revisited, except under clearly defined and limited 
circumstances.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002).  The Court has applied Cook by holding that the only 
way to review final decisions is either by a claim of clear 
and unmistakable error (CUE) or through the submission of new 
and material evidence.  See Rudd v. Nicholson, 20 Vet. App. 
296 (2006); Dicarlo v. Nicholson, 20 Vet. App. 52 (2006).

Notwithstanding, new and material evidence cannot be a route 
to an earlier effective date.  Leonard v. Principi, 17 Vet. 
App. 447 (2004).  The effective date of an award based on new 
and material evidence is the latter of the date of the claim 
to reopen, or date entitlement arose whichever is later.  38 
C.F.R. § 3.400(q)(1)(ii), (r) (2006).  Thus, the effective 
date based on new and material evidence would always be later 
than the date already awarded.  Id.  Accordingly, in this 
matter, the effective date for the award of service 
connection for PTSD could be no earlier than July 14, 2003, 
as this is the date of receipt of the application to reopen 
the claim for an earlier effective date.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The veteran is already in 
receipt of an effective date of February 14, 1994.  Assigning 
an effective date in 2003 would therefore be of no benefit to 
the veteran.

Furthermore, the Court has emphasized that there is no such 
legal creature as a free-standing "finality claim."  
Dicarlo, 20 Vet. App. at 57.  The current claim on appeal is 
a free-standing claim for an earlier effective date.  In 
Rudd, the Court has recently clarified that there can be no 
free standing claim for an earlier effective date. 

In light of the fact that the September 2002 Board decision 
is final, and the veteran nor his representative has alleged 
CUE, the Board is without jurisdiction to review the 
September 2002 Board decision.  Dicarlo, 20 Vet. App. 57-58.  
The Court has held that the proper disposition of a free 
standing claim for an earlier effective date claim is 
dismissal.  Rudd v. Nicholson, 20 Vet. App. at 300.  In 
conclusion, the Board is authorized to dismiss any appeal 
that fails to allege an error of fact or law.  38 U.S.C.A. § 
7105(d)(5); 38 C.F.R. § 20.302.  Accordingly, this appeal is 
dismissed.


ORDER

The appeal is dismissed.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


